Calhoon, L,
delivered the opinion of the court.
Nunnery brought ejectment to recover eighty acres of land. Tie claims under a conveyance from Ford to the grantor of his grantor. This conveyance is of the land sued for, properly described, “except two acres, more or less, lying on north side of Little creek.” It seems that in fact there were eleven acres north of that creek. The defense was for that only.
The exception is void for uncertainty, and Nunnery took at law the whole eighty acres. If the exception had been of all the land north of the creek, being or containing two acres, more or less, the rule would have been different. As it is, no • one could find what is excepted. Doe v. Curtis, 3 How. (Miss.), 230; Bowers v. Andrews, 52 Miss., 596; Haughton v. Sartor, 71 Miss., 357, 15 South., 71; McAllister v. Honea, 71 Miss., 256, 14 South., 264; Spears v. Robinson, 71 Miss., 774, 15 South., 111; Barnett v. Nichols, 56 Miss., 622; Tierney v. Brown, 65 Miss., 563, 5 South., 104, 7 Am. St. Rep., 679. This is a time-honored and necessary principle, and is universal.

Reversed and remanded, -